DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on October 05, 2020.

Response to Amendment
The Applicant’s Preliminary Amendment filed on 10/05/2020 in which claims 1-10 and 12-14 have been amended, claim 11 has been canceled, claims 15-20 have been added and entered of record.
Claims 1-10 and 12-20 are pending for examination.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/05/2020 was considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018108023.9, filed on April 5, 2018.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
wherein the transformer point is connected to a grid section via the transformer for transmitting the electric power from the transformer point to the grid section via the transformer” should be “wherein the transformer point is connected to a grid section via a ”.
Claim 7, 9, and 15-18, the preamble recites “method as claimed claim” should be “method as claimed in claim”.
Claim 10 line 3 recites “feeding electrical real power into an electrical supply grid” should be “feeding electrical real power into the electrical supply grid”
Claim 13, line 6 recites “the feed unit” should be “the local feed unit”, and line 13 needs a semicolon at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diedrichs et al., US Patent Publication 2015/0198145; hereinafter “Diedrichs”.
Regarding claim 1, Diedrichs discloses a method for feeding electric power into an electrical supply grid (Fig. 2-4, 4) using a feed unit (Fig. 1-4, 1), comprising: 
feeding electrical real power into the electrical supply grid at a grid link point (Fig. 1-4, 2), wherein the feed unit is connected to the grid link point for feeding electric power [0080], the grid link point is connected to a transformer point directly (Fig. 2-4, 30) or via a supply connection, and wherein the transformer point is connected to a grid section (Fig. 2-4, 4) via the transformer (fig. 3, 30) for transmitting the electric power from the transformer point to the grid section via the transformer [0080] [0088]; 
feeding electrical reactive power into the electrical supply grid at the grid link point [0019] [0080]; 
detecting a change to be made in the real power to be fed in [0093] [0094]; 
3International Application No.: PCT/EP2019/058254International Filing Date: April 2, 2019Preliminary Amendment AccompanyingSubstitute Specificationchanging the fed-in real power in accordance with the detected change to be made [0094]; and 
at least one of: 
limiting a change in the fed-in reactive power over time in response to changing the fed-in real power [0019] to counteract a voltage increase at the transformer point or in the grid section [0019] [0037] [0081]; or 
temporarily activating voltage control based on the change in the fed-in real power, in order to: 

dynamically correct a voltage at the reference point or grid link point, bring the voltage at the reference point or grid link point along a trajectory.
Regarding claim 2, Diedrichs discloses the method as claimed in claim 1 above, Diedrichs also discloses the change in the fed-in reactive power over time is limited [0038]-[0041] such that: 
the fed-in reactive power is changed in accordance with a change function having a ramp with  a slope [0038]-[0041] of limited absolute value [0038]-[0041],
a gradient limit value is set  for the fed-in reactive power [0038]-[0041], the gradient limit value being  a maximum change in an absolute value of the fed-in reactive power over time [0041], such that the fed-in reactive power is changed with a temporal gradient having an absolute value that does not exceed the gradient limit value [0041].
	Regarding claim 3, Diedrichs discloses the method as claimed in claim 1 above, Diedrichs also discloses: 
the transformer has a primary side (fig. 3, Vgrid side of 30); to which the transformer point is connected and a secondary side (fig. 3, grid section side of 30) to which the grid section is connected (fig. 3, 4), 
the transformer is a variable ratio transformer ([0041] “tapped transformer”) and is configured to adjust a transformation ratio of the primary side to the secondary side ([0041] tapped transformer changes impedance ratio between the primary and secondary of the transformer) to control a voltage level at the transformer point on the 
the change in the fed-in reactive power over time is limited such that a voltage change at the transformer point [0038]-[0041]; or on the primary side resulting, from the change in the fed-in reactive power is sufficiently slow to allow the variable ratio transformer to correct a resultant voltage change.
Regarding claim 4, Diedrichs discloses the method as claimed in claim 1 above, Diedrichs also discloses limiting a change over time for the fed-in real power is not provisioned (Fig. 10, the real power P0 drop at time tF indicates real power P0 is not provisioned at time tF).
Regarding claim 5, Diedrichs discloses the method as claimed in claim 1 above, Diedrichs also discloses the temporarily activated voltage control is active only during the change in the fed-in real power [0037] or substantially immediately thereafter and reduces the voltage at the grid link point from a value that is changed by the change in the fed-in real power wholly or partially to a value that the voltage at the grid link point had immediately before the change in the fed-in real power.
Regarding claim 8, Diedrichs discloses the method as claimed in claim 1 above, Diedrichs also discloses the fed-in real power is changed using a real power step change (Fig. 10, the real power P0 drop at time tF indicates using a real power step change), and the reactive power is changed using a time function [0038]-[0041].
Regarding claim 10, Diedrichs discloses a wind power installation (Fig. 1-4, 1) for feeding electric power into an electrical supply grid (Fig. 2-4, 4), comprising:

an inverter controller (Fig. 4, 44) [0095] for controlling a feed of electrical reactive power into the electrical supply grid at the grid link point (Fig. 4, inverter 16 supply reactive power to the grid) [0080] [0090]; and 
an input interface (Fig. 4, 34) for detecting a change to be made in the real power to be fed in [0092], wherein 
the inverter controller is configured to change the fed-in real power in accordance with the detected change to be made [0092], and at least one of: 
the inverter controller is configured to control or limit a change in the fed-in reactive power over time in response to changing the fed-in real power to counteract a voltage increase at at least one of: the transformer point or the grid section [0019] [0037] [0081], or 
the inverter controller is configured to temporarily activate voltage control based on the change in the fed-in real power to perform voltage control at a reference point, in 
Regarding claim 12, Diedrichs discloses a wind farm (Fig. 4) [0090], comprising: 
a plurality of wind power installations (Fig. 4, 1) [0090], wherein at least one of the plurality of wind power installations is the wind power installation as claimed in claim 10 (see rejection of claim 10).
Regarding claim 13, Diedrichs discloses a feed arrangement (Fig. 1-4, 1) for feeding electric power into an electrical supply grid (Fig. 2-4, 4), comprising: 
a local feed unit (Fig. 1-4, 1); 
a grid link point (Fig. 2-4, 2); 
a transformer (fig. 3, 30) having a transformer point (fig. 3, primary side of 30), wherein: 
the feed unit is connected to the grid link point for feeding in the electric power [0080] [0088] (Fig. 2-4, power from 1 connected to 2 for transmits power), 
the grid link point is connected to the transformer point (Fig.3, 2 connected to 30’) directly or via a supply connection [0080] [0088], for transmitting the electric power from the grid link point to the transformer point via the supply connection [0080] [0088] (Fig. 3, power from 2 transmits to 30), and 
the transformer point is connected to a grid section via the transformer [0080] [0088] (Fig. 3, primary side connection connect to 4 through 30); for transmitting the electric power from the transformer point to the grid section via the transformer [0080] [0088] (Fig. 2-4, power from 30 transmits to 4) 

an inverter controller (Fig. 4, 44) [0095] for controlling a feed of electrical reactive power into the electrical supply grid at the grid link point (Fig. 4, inverter 16 supply reactive power to the grid) [0080] [0090]; 
an input interface (Fig. 4, 34) for detecting a change to be made in the real power to be fed in [0092], wherein: 
the inverter controller is configured to change the fed-in real power in accordance with the detected change to be made [0092], and wherein at least one of: 
the inverter controller is configured to limit a change in the fed-in reactive power over time in response to changing the fed-in real power to counteract a voltage increase at at least one of: the transformer point or the grid section [0019] [0037] [0081], or 
the inverter controller is configured to temporarily activate voltage control based on the change in the fed-in real power, to perform the voltage control at a reference point, in response to the change in the fed-in real power and dynamically correct the voltage at the reference point or grid link point or bring the voltage at the reference point or grid link point along a trajectory.
Regarding claim 14, Diedrichs discloses the feed arrangement as claimed in claim 13 above, Diedrichs further discloses the local feed unit is a wind power installation (Fig. 1-4, 1) [0090]. 
Regarding claim 15, Diedrichs discloses the method as claimed in claim 1, Diedrichs further discloses the feed unit is at least one wind power installation (Fig. 1-4, 1) [0090].
Regarding claim 16, Diedrichs discloses the method as claimed in claim 1, Diedrichs further discloses the supply connection is configured for transmitting the electric power from the grid link point to the transformer point via the supply connection [0080] [0088] (Fig. 2-4, power from 2 transmits to 30).
Regarding claim 17, Diedrichs discloses the method as claimed in claim 1, Diedrichs further discloses the reference point is the grid link point (Fig. 4, measurement point is at 2’).
Regarding claim 18, Diedrichs discloses the method as claimed in claim 1, Diedrichs further discloses bringing the voltage at the reference point (Fig. 4, measurement point is at 2’) or the grid link point along the trajectory includes bringing the voltage at the reference point or the grid link point along a ramp [0038]-[0041].
Regarding claim 19, Diedrichs discloses the method as claimed in claim 5, Diedrichs further discloses the temporarily activated voltage control is performed when the grid link point is connected to the transformer point directly (Fig. 3, 2 is connected to 30 directly, while the impedance show as a grid impedance).
Regarding claim 20, Diedrichs discloses the method as claimed in claim 5, Diedrichs further discloses the time function is a ramp function [0038]-[0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diedrichs in view of Hjort, US Patent Publication 2011/0133461; hereinafter “Hjort”.
Regarding claim 6, Diedrichs discloses the method as claimed claim 1, Diedrichs does not disclose: power factor control for the feeding-in of electrical reactive power is provisioned.  However, using power factor control is well-known in the art.  The reference of Hjort is introduced to provide as an evidence.
Hjort discloses using power factor control for controlling power from a wind power generator [0049].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Diedrichs to incorporate the teaching of Hjort and using power factor control for the feeding-in of electrical reactive power in order to have: power factor control for the feeding-in of electrical reactive power is provisioned, and the  power factor control causes the fed-in reactive power to be 
the change in the fed-in real power includes 
initially changing the fed-in reactive power concurrently such that the power factor remains unchanged;
setting a new value for the power factor based on a voltage that changes as a result of the change in the real power and reactive power or a changed voltage that is to be expected at the grid link point, and 
reducing the power factor to the set  power factor again, wherein the reduction is made with a delay or using a time function.  Doing so would allow using the well-known technique to control the reactive power in the transmission line since power factor control is well understood in the art.
Regarding claim 7, Diedrichs discloses the method as claimed claim 1, Diedrichs does not disclose: power factor control for the feeding-in of electrical reactive power is provided.  However, using power factor control is well-known in the art.  The reference of Hjort is introduced to provide as an evidence.
Hjort discloses using power factor control for controlling power from a wind power generator [0049].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Diedrichs to incorporate the teaching of Hjort and using power factor control for the feeding-in of electrical reactive power in order to have: power factor control for the feeding-in of electrical reactive power is provided, and the, power factor control causes the fed-in reactive power to be adjusted based on the fed-in real power such that a stipulated power factor is obtained, 

the change in the fed-in real power along the ramp or trajectory includes using the voltage control to keep the voltage at the reference point constant at least to counteract a voltage change as a result of the change in the fed-in real power, wherein the voltage control adjusts the reactive power, and the power factor control is deactivated during the voltage control, 
the change in the fed-in real power is followed by a reactive power value that results from the voltage control being taken to a new reactive power value that would be obtained as a result of the deactivated power factor control, 
the reactive power value is taken to the new reactive power value via a ramp or trajectory, and 
the deactivated power factor control is activated in response to the reactive power value reaching the new reactive power value.  Doing so would allow using the well-known technique to control the reactive power in the transmission line since power factor control is well understood in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diedrichs in view of AXELSSON, WO Patent Publication 2006054932; hereinafter “AXELSSON”.
Regarding claim 9, Diedrichs discloses the method as claimed claim 1 above, Diedrichs discloses the fed-in reactive power changes over time and impedance plays an important role in the power transmission  ([0085], impedance 5’).  Diedrichs does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836